Citation Nr: 1721490	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability. 

2. Entitlement to service connection for an acquired psychiatric disability, to include depression. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 





INTRODUCTION

The Veteran had active duty service in the U.S. Navy from December 1974 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been re-characterized as an acquired psychiatric disorder, to include depression. 

The Veteran was scheduled for a Travel Board hearing in March 2015 but failed to appear.  As the Veteran and his representative have not requested a new hearing or provided good cause for his failure to appear, the request is considered withdrawn. See generally 38 C.F.R. § 20.704(d)(2016). 

In March 2016, this matter was remanded for further development, to include affording the Veteran VA examinations.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The evidence does not demonstrate that the Veteran's currently diagnosed bilateral foot disability had its onset during service, manifested within one year of service, or is otherwise etiologically related to service.

2. The Veteran does not have a current diagnosis of an acquired psychiatric disability, to include depression. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2. The criteria for service connection for an acquired psychiatric disability, to include depression have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 


II. Service Connection Generally 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



III. Service Connection for Bilateral Foot Disability

The Veteran maintains that his bilateral foot disability should be service-connected as he believes it to be related to his active duty military service.  See May 2011 VA Claim Form 21-526. 

The Veteran's STRs reveal the Veteran injured his right foot while going up a ladder.  He reported that it was painful to walk on or touch his foot at that time.  The examining physician found tenderness to palpation over the top of the Veteran's right foot.  He was diagnosed with a contusion.  The Veteran was given an Ace wrap and assigned light duty (no prolonged standing, walking, running, and/or ladder climbing).  See May 1979 STR. No additional evaluation or treatment was provided for this injury and upon separation, both of the Veteran's feet were assessed as normal.  See August 1979 Separation Exam.  Moreover, the Veteran affirmatively denied foot trouble at separation.  See August 1979 Report of Medical History.  

Following service, there is no medical evidence of complaint, treatment, or diagnosis of a bilateral foot disability. 

In compliance with the Board's March 2016 remand directives, a VA examination was provided.  The examiner reviewed the Veteran's VBMS file and took a medical history from him prior to the physical exam.  The Veteran reported bilateral foot pain.  He described pain in the plantar surface of his right foot.  He stated that during service he stepped on a sharp object that went through his right foot but that he did not report it at the time it occurred.  He also reported pain in the left foot primarily in his second toe which is curved.  He reported pain in the lateral border of his left foot with what he described as a callus which he noted he had for ten years and caused pain when walking.  He stated that prior to the VA examination he had not had any evaluation or treatment for foot pain, nor did he take medication for the pain.  He said that he regularly uses over-the-counter inserts in his shoes that help occasionally but do not completely relieve his pain.  The Veteran also reported daily flare-ups in both feet described as "hot" and "stinging" pain.  Due to the pain, he stated that he limits his walking by 20 percent and sometimes must elevate his left foot. 

The examiner performed a physical review of the Veteran's feet. She noted pain on use of both feet that was accentuated upon use.  She found decreased longitudinal arch height of the Veteran's right foot. X-ray testing did not reveal degenerative or traumatic arthritis.  She ultimately diagnosed the Veteran with pes planus in the right foot, hammer toes bilaterally, and hallux valgus bilaterally. 

The examiner opined that it was less likely than not that the Veteran's right foot disability is related to his military service.  She noted that the Veteran was evaluated and treated for an injury to the dorsum of his right foot during service.  This injury was diagnosed as a contusion and treated conservatively, requiring no additional evaluation or treatment during service.  She went on to state that the current symptoms in the Veteran's right foot relate to problems with the plantar surface of the midfoot, a different region of the foot than the region injured during service, where he had a prominent callus with some tenderness.  Regarding the Veteran's contention that he stepped on a sharp object which pierced his right foot, the examiner noted that the Veteran's STRs are silent regarding any such incident and current X-rays revealed no evidence of a foreign body.  

The examiner also opined that it was less likely than not that the Veteran's current left foot disability is related to his military service.  She noted that the Veteran himself reports that is hammer toes and hallux valgus have been present for about ten years, developing well after service.  Review of the Veteran's STRs does not reveal any documentation of evaluation or treatment for a left foot condition during service.  See May 2016 VA Examination. 

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a bilateral foot disability.

As an initial matter, the Board finds that the Veteran has a current diagnosis of a bilateral foot condition.  The medical evidence shows that he has mostly recently been diagnosed with pes planus in his right foot and hammer toes and hallux valgus bilaterally, thereby satisfying the first requirement of service connection.  See May 2016 VA Examination.  

The second requirement of service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs show treatment of a right foot injury in May 1979.  See Veteran's STRs. Thereby satisfying the second element of service connection for his claimed right foot disability.  However, there is no evidence of an in-service injury to the Veteran's left foot. The Veteran's STRs do not show complaint, treatment, or diagnosis of a left foot injury, nor has the Veteran provided any lay or medical evidence regarding an in-service incident specifically pertaining to his left foot disability.  His separation examination is negative for any left foot issue and he affirmatively denied foot trouble on separation.  In fact, during the May 2016 VA examination, the Veteran stated that the onset of his left foot disability was ten years ago, well after service.  Therefore, this second element has not been satisfied for the Veteran's left foot.  Service connection for the Veteran's left foot cannot be granted. 

The third and final requirement of service connection is a nexus between the Veteran's current disability and the in-service injury.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced right foot pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, although the Veteran is competent to describe his symptoms, the determination of the etiology of a foot disability requires medical expertise.  There is no indication that the Veteran has the specialized medical training required to determine whether his currently diagnosed right foot disability is related to the May 1979 incident in service.  Thus, the Veteran's own opinion regarding the etiology of his foot disability is not probative, and competent evidence is needed to substantiate the claim.  

Moreover, the Board finds the Veteran's statements to be inconsistent with the contemporaneous medical evidence at the time of separation from service, weighing against a continuity of symptomatology.  

The May 2016 VA examination is the most probative evidence regarding the etiology of the Veteran's right foot disability.  The examiner reviewed the Veteran's file and took a full history from him.  She performed a physical examination and radiological testing was performed.  She also provided a fully reasoned and articulated opinion regarding the etiology of the Veteran's right foot disability, finding that the Veteran's current symptomatology is related to an entirely different part of the foot than that which was treated in service.  She noted that X-ray testing did not show corroborative evidence of a foreign body in the Veteran's right foot.  There is no medical evidence to contradict her opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment. 

The Veteran does not meet the elements of service connection for a left foot disability as the weight of the evidence is against an in-service incident or continuity of symptoms since service; nor does he meet the elements of service connection for a right foot disability as there is no evidence to demonstrate his current right foot disability is etiologically related to service.  Rather the preponderance of the evidence weighs against the Veteran's claim; it must be denied. 

IV. Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his claimed acquired psychiatric disorder, to include depression, should be service-connected.  

The Veteran's STRs show that in May 1979 the Veteran went to the psychiatric clinic.  He reported many problems with his family, peers, and his job.  He related that he had two "suicidal gestures" but was stopped by his wife.  The examiner found that he was alert and well-oriented.  He noted that there was no psychosis or disabling neurosis.  He reported that the Veteran had no suicidal or homicidal ideation.  He diagnosed the Veteran with immature personality and indicated that the Veteran's attempts at self-injury were manipulative in nature.  The Veteran was returned to duty.  See May 1979 STR. 

Later, in July 1979, the Veteran returned to the psychiatric clinic.  He reported that he was continuing to have difficulties adapting to his ship, despite having a limited time left in the service.  He again related multiple problems with his family and his peers and discussed being separated from his wife.  He requested to be transferred off the ship.  The examiner found him to be alert and cooperative with no suicidal ideation and no psychosis or neurosis.  He found that the Veteran's judgment was immature and confirmed the previous diagnosis of immature personality.  He was returned to duty. The physician noted that the Veteran was responsible for his actions.  The Veteran was also advised to seek career counseling on base to help him plan for his upcoming separation.  See July 1979 STR. 

There was no additional evaluation or treatment for any psychiatric disability while in service.  Upon separation, the Veteran affirmatively denied symptoms of depression on his Report of Medical History and his psychiatric assessment was normal.  See August 1979 Separation Exam. 

Post-service, the Veteran did not seek private or VA medical treatment for any acquired psychiatric disorder.

In compliance with remand directives, the Veteran was provided a VA Mental Health Examination in May 2016.  The examiner reviewed the Veteran's e-folder in VBMS, including his STRs and VA medical records.  She then took a detailed history from the Veteran regarding all aspects of his life including his family, occupation, education, and mental health.  She noted that the Veteran's appearance and dress were appropriate for the exam.  He spoke in a normal rate and tone and was open and engaged in the conversation.  She found that the Veteran put forth a conscientious effort to answer all questions to the best of his ability.  The examiner further found that there was no evidence of loose associations, flight of ideas, or a circumstantial or tangential thought process.  The Veteran denied any delusions, obsessions, hallucinations, or suicidal/homicidal ideation.  His mood was happy.  His cognition was clear.  The examiner indicated that his insight and judgment were both good.  The examiner ultimately found that the Veteran did not meet the criteria for a psychiatric disorder.  See May 2016 VA Examination.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.

The first element that must be satisfied for an award of service connection is that of a current disability.  Although the Board acknowledges that the Veteran had some difficulties during the service and was at that time diagnosed with immature personality, upon separation, the Veteran affirmatively denied symptoms of depression on his Report of Medical History and his psychiatric assessment was normal.  See August 1979 Separation Exam.  Moreover, the medical evidence does not demonstrate that Veteran has a current diagnosis of a psychiatric disability.  Therefore service connection is not available for the claimed psychiatric disability.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in support of the claims in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 


ORDER


Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include depression, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


